DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
1.	Claim 13 is objected to because of the following informalities:  
Claim 13, the “a negative power system” changes to “the negative power system”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
            The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 4-5, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	For purpose of examination, examiner assumes that a switching element is same as an inrush current limiting device.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


3.	Claims 1-3 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gauthier (USPN 5,155,648).
Regarding claim 1, Gauthier discloses a system (see figure 3) comprising:
a first voltage bus (2’) and a second voltage bus (an output voltage bus) connected together; 
a switching mode power converter (12, 42) connected between a third voltage bus (a negative voltage bus  –V) and a fourth voltage bus (a negative output voltage bus); and
a protection device including a switching element (D12), the protection device being connected between the switching mode power converter and the first voltage bus (2’).
Regarding claim 2, Gauhthier discloses wherein: the first voltage bus is a positive input voltage bus (V+); the second voltage bus is a positive output voltage bus (the positive output); the third voltage bus is a negative input voltage bus (V-); and the fourth voltage bus is a negative output voltage bus (a negative output bus), and wherein the switching mode power converter and the protection device form a negative power system (-V, see figure 3).
Regarding claim 3, Gauthier discloses an output current of the negative power system is equal to a current flowing through a power switch of the switching mode power converter (the structure 12 operates similar as the structure of figure 1. When T12 is turned on, its source to drain resistance is very low, the output current of the negative power is almost equal to the input current flowing the switch T12).
4.	Claim 1, 6-7 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Sakimura et al (USPN 20100039087).
Regarding claim 1, Sakimura discloses a system (see figure 1) comprising:
a first voltage bus (12) and a second voltage bus (an output voltage bus 22) connected together; 
a switching mode power converter (3) connected between a third voltage bus (11) and a fourth voltage bus (an output voltage bus 21); and
a protection device including a switching element (8-10), the protection device being connected between the switching mode power converter and the first voltage bus.
Regarding claim 6, Sakimura discloses the switching mode power converter (3) is a three-terminal converter (33-35).
Regarding claim 7, Sakimura discloses  wherein the three-terminal converter has a first terminal (33) connected to the third voltage bus (11), a second terminal connected to the fourth voltage bus (21) and a third terminal (35) connected to the protection device.
5.	Claims 16, 18, 20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Dodson, III  (USPN 6703889).
Regarding claims 16, 18,  Dodson discloses a system (see figure 1b) comprising:
a switching mode power converter (107)  having an input connected to a first voltage bus (a negative voltage bus B), and an output connected to a second voltage bus (a negative output voltage bus D), wherein a common node of an input capacitor (116) and an output capacitor (120) of the switching mode power converter is connected to an intermediate point (a node E); and
a protection device (108, 114) including a switching element (112), the protection device being connected between the intermediate point and a third voltage bus (a positive voltage bus A).
Regarding claim 20, Dodson discloses a current flowing through the switching mode power converter (122) is equal to a current flowing through the protection device (see col. 5, 6, lines 58-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakimura in view of R. K. Booher (USPN 3,407,339).
	Regarding claims 9-10, Sakimura discloses all limitations of claim 1 as discussed above, but does not disclose the protection device as claimed.
	Booher discloses a protection device (see figure 2) comprises two-n type transistors (e.g. 21, 22) connected in series and two n type transistors are back to back connected transistors (e.g. 21, 22) (see figure 2).
	 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the protection device of Sakimura to incorporate a protection device as disclosed by Booher in order to limit an excess voltage to an operating safe range for a circuit component .
7.	Claims 11-12, 14, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dodson, III  (USPN 6703889) in view of Prodic et al (USPN 2011/0204862).
	Regarding claims 11, 14, Dodson discloses a regulator (see figure 1b) comprising:
an input capacitor (116) connected between a first voltage bus (a negative voltage input B) and an intermediate point (a node at E); an output capacitor (120) connected between a second voltage bus (a negative output D) and the intermediate point (the point E); a switch (122) and connected between the input capacitor and the output capacitor, wherein a source drain/source terminal of one switch  is connected to the intermediate point (the point E); and
a protection device (108, 114) connected between the intermediate point and a third voltage bus (a positive voltage bus A).
Dodson does not disclose the regulator as claimed.
Prodic discloses a voltage regulator circuit (see figure 1, 2) comprises a plurality of switches (Q1-Q5) and an inductor (L) connected between an input and an output.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the regulator device of Dodson to incorporate a plurality of switches and an inductor as disclosed by Prodic in order to batter respond to a variable load condition. 
Regarding claim 12, Dodson discloses wherein the first voltage bus is a negative input voltage bus (the negative voltage bus B), and the second voltage bus is a negative output voltage bus (the negative voltage bus D) (see figure 1b).
Regarding claim 19, Dodson discloses all limitations of claim 16 as discussed as above, but  does not disclose the switching converter as claimed.
Prodic discloses a voltage regulator circuit (see figure 1, 2) comprises a switching converter is buck-boost converter (see figures 4, 7, 8, par. 0032, 0035).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the switching converter of Dodson to incorporate a buck-boost converter as disclosed by Prodic in order to batter respond to a variable load condition.
8.	Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Gauthier (USPN 5,155,648)  in view of Vinciarelli  et al (USPN 5432431).
Regarding claims 4-5, Gauthier discloses all limitations of claim 1 as discussed above, but does not disclose the protection device as claimed.
Vinciarelli discloses a power converter circuit (see figures 8b, 9) comprises a protection device (128, 126) comprises an inrush current limiting element (126), and reverse polarity protection element (128), wherein the inrush current limiting element is connected in series with the reverse polarity protection element (see figure 8b, 9).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the protection device of Gauthier to incorporate a protection device as disclosed by Vinciarelli  in order to reduce an excess current such that improving efficiency of a converter operating.
9.	Claims 15, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Dodson, III  (USPN 6,703,889)  in view of Vinciarelli  et al (USPN 5432431).
Regarding claims 15, 17, Dodson discloses all limitations of claim 16 as discussed above, but does not disclose the protection device as claimed.
Vinciarelli discloses a power converter circuit (see figures 8b, 9) comprises a protection device (128, 126) comprises an inrush current limiting element (126), and reverse polarity protection element (128), wherein the inrush current limiting element is connected in series with the reverse polarity protection element (see figure 8b, 9).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the protection device of Dodson to incorporate a protection device as disclosed by Vinciarelli  in order to reduce an excess current such that improving efficiency of a converter operating.
10.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakimura in view of  Prodic et al (USPN 2011/0204862).
Regarding claim 8,  Sakimura  discloses a three terminal  switching power converter, but does not disclose the converter as claimed.
Prodic discloses a voltage regulator circuit (see figure 1, 2) comprises a switching converter is buck-boost converter (see figures 4, 7, 8, par. 0032, 0035).
 It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the switching converter of Sakimura to incorporate a buck-boost converter as disclosed by Prodic in order to batter respond to a variable load condition.
Allowable Subject Matter
11.	Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836